IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                                          )
                                                            )
                      Plaintiff,                            )
                                                            )       ID No.: 0311009491A
           v.                                               )
                                                            )
MICHAEL D. CHAMBERS,                                        )
                                                            )
                      Defendants.                           )


                                       Submitted: March 29, 2021
                                        Decided: April 15, 2021


       ON DEFENDANT’S SEVENTH MOTION FOR POSTCONVICTION
                         RELIEF: DENIED


          This 15th day of April, 2021, upon consideration of Defendant’s Seventh

Motion for Postconviction Relief, it appears to the Court that:

          1.      On September 26, 2006, Michael D. Chambers (“Defendant”) was

found guilty of Possession of Cocaine with Intent to Distribute; Use of a Dwelling

to Keep Controlled Substances; Possession of a Non-Narcotic Controlled Substance;

and Possession of a Firearm During the Commission of a Felony. 1 Defendant was

sentenced under 11 Del. C. §4214(a) as a habitual offender to 25 years at Level V

with 3 years of decreasing supervision to follow.2                         Following his sentencing,


   1
       Chambers v. State, 2008 WL 590897, at *1 (Del. Mar. 5, 2008) (TABLE).
   2
       Chambers v. State, 2008 WL 590897, at *1-2 (Del. Mar. 5, 2008) (TABLE).
Defendant appealed this Court’s denial of his motion for a new trial or judgment of

acquittal to the Delaware Supreme Court. The Delaware Supreme Court affirmed

the denial on March 5, 2008, finalizing his judgment of conviction.3

           2.      Defendant filed six previous motions for postconviction relief.4 Each

of Defendant’s previous motions have been denied by this Court. Defendant has

now filed a Seventh Motion for Postconviction Relief (“Motion”), claiming that as

a result of his status as a Moorish American Native this Court has no jurisdiction

over him or the crimes which occurred in Delaware for which he was convicted.

           3.      Defendant’s Motion is controlled by Superior Court Criminal Rule 61.

           4.      Under Rule 61(i), a motion for postconviction relief can be procedurally

barred for time limitations, successive motions, procedural defaults, and former

adjudications.          Defendant’s instant motion is untimely and successive. If a

procedural bar exists, the Court will not consider the merits of the postconviction

claim unless the Defendant can show that, pursuant to Rule 61(i)(5), the procedural

bars are inapplicable. Rule 61(i)(5) permits this Court to review an untimely claim

challenging the Court’s jurisdiction based on this Court’s lack of jurisdiction.

Defendant has alleged lack of jurisdiction so the claim is not barred.




3
    Chambers v. State, 2008 WL 590897, at *4 (Del. Mar. 5, 2008) (TABLE).
4
    D.I. 63, 71, 79, 97, 103, and 113.
                                                           2
        5.       The burden is on the defendant to prove the Court’s lack of

jurisdiction.5 Chambers’ contention that this Court has no jurisdiction over him

because of his alleged status as a Moorish American Native is groundless. This

claim has been repeatedly rejected by Delaware Courts.6 Defendant was tried and

convicted of crimes that occurred in Delaware. The Superior Court has jurisdiction

over defendants who are tried for crimes in Delaware.7 This Court has jurisdiction

over Mr. Chambers.

        For the above reasons Defendant’s Seventh Motion for Post Conviction Relief

is DENIED.

        IT IS SO ORDERED.

                                                              /s/ Francis J. Jones, Jr.
                                                              Francis J. Jones, Jr., Judge



cc:     Original to Prothonotary
        Investigative Services




5
  Younger v. State, 580 A.2d 552, 555 (Del. 1990).
6
  Matter of Petition of Stroman-Ray, 2016 WL 4491746 (Del. 2016); Rodriguez v. State of Delaware, 91 A.2d 3rd
562 (Del. 2014); Brown v. State of Delaware, 879 A.2d 602 (Del. 2005).
7
  Id.
                                                          3